                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

FRANK CURTIS SOLIS, JR.                                                PLAINTIFF

V.                      CASE NO. 4:18-cv-834-JM-BD

SHANE JONES, et al.                                               DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case be DISMISSED, WITHOUT PREJUDICE.

     IT IS SO ORDERED, this 26th day of November, 2019.


                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
